QUILLIN, P.J.,
dissenting.
I respectfully dissent.
This declaratory judgment action was tried to the court without a jury. The proper beginning point is the findings of fact by Judge Morgan, the trial judge.
The trial judge found that the Beachys told Gene Ellis, the State Farm Agent, that their insurance on their Buick had been cancelled because of their son's driving re*448cord. In the Beachys' presence, Ellis called the home office of State Farm and told State Farm officials of the problem with covering the son. Ellis told Mrs. Beachy he could not issue a policy to them unless their son was excluded from coverage. The application for insurance, which includes the binder upon which the majority relies, represents that no member of the household had within five years been convicted or forfeited bail for a traffic violation. The son, of course, resided in the household. The son was not listed as a driver of the vehicle. The rates charged were based on the son being excluded from coverage.
Just as the parties had agreed, the policy when issued included a driver exclusion which specifically excluded coverage for the son, Orvan Beachy, Jr.
A valid contract of insurance may be oral, and the assent of the parties to the terms of the agreement may be shown by their acts and attending circumstances, as well as by the words they have employed. Machine Co. v. Insurance Co. (1893), 50 Ohio St. 549, paragraph one of the syllabus, Zimmerman Leasing Co. v. Williams (Sept. 17, 1989), Lorain App. No. 4543, unreported. When nothing is said in the negotiations about special conditions of the policy, it will be presumed that those which were usual and customary were intended. Machine Co., paragraph two of syllabus; Zimmerman, supra. Binders are not intended to include all contract terms, and one must always look to the formal policy subsequently issued for a complete statement of the agreement. See Orsi v. Aetna Insurance Co. (Wash. App. 1985), 703 P. 2d 1053, 1059; Allstate Insurance Co. v. Old Republic Insurance Co. (N.C. 1980), 270 S.E. 2d 510, 514; State Automobile Mutual Insurance Co. v. Babcock (Mich. 1974), 220 N.W. 2d 717, 722.
If we accept the trial judge's findings of fact, and no one suggests we should not, the judgment must be affirmed.
The Beachys intended to buy, and State Farm intended to sell, an insurance policy which excluded the son from coverage. That is what the Beachys paid for and that is what they got. Preferred Risk Group, a stranger to the policy, now seeks to create an ambiguity where none existed between the parties to the contract.
I would affirm the judgment.